DETAILED ACTION
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 13 is objected to because of the following informalities: the incorrect article “an” before the word “modifier” is used.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the hydrogen storage material" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-12 are rejected due to the virtue of their dependence from claim 8. 

The term “excess” in claim 16 is a relative term which renders the claim indefinite. The term “excess” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The magnitude of the how much liquid will be considered as “excess” cannot be determined. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronnebro et al. US 8147788. 
Regarding claim 1, Ronnebro discloses of a method of making hydrogen storage materials through modifications of magnesium boride (claim 1: "A method of producing a magnesium borohydride (Mg(BH4)2). In an initial embodiment of the invention, the synthesis of magnesium borohydride comprised mixing powders of a simple alkaline earth boride (e.g. MgB2) with a small amount of a metal chloride compound (typically TiCl3, NiCl2, or a mixture thereof) (col 4 lines 4-9) which is then ball milled under an inert atmosphere (col 3 line 5). The metal chloride compound is selected from the list consisting of TiCl3, NiCl2,-a 3 and Pd, and a mixture of TiCl3 and NiCl2. The use of metal is taught. The term “small amount” used by the reference is considered as meaning substoichiometric (col 4 lines 4-9). 
Regarding claim 2, Ronnebro teaches the use of metal Pd. The ether is not required.
Regarding claim 7, Ronnebro discloses of a method for reversible storage of hydrogen based which stores and releases hydrogen with a maintained hydrogen cycling capacity of greater than or equal to 4.0 wt.% (col 3 line 67 to col 4 lines 1-3: 'We are here preparing Mg(BH4)2 from its decomposition product in order to show feasibility for application as a reversible storage material with a capacity of 14 wt. percent hydrogen").

Claim(s) 13, 14 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhejiang University CN 102730639 (original attached with translation).
Regarding claim 13, Zhejiang discloses of a method of synthesizing magnesium borohydride from magnesium boride (abstract: "The invention discloses a solid phase synthesis method of a Mg(BH4)2 hydrogen storage material, which uses ... magnesium boride ... "; para [0051]: "In a glove box filled with Ar gas, MgB2 ... "), the method comprising: hydrogenating a quantity of a reaction mixture comprising magnesium boride and a modifier to form magnesium borohydride (abstract: " ... magnesium boride ... is hydrogenated using a transition metal, a transitional metal halide ... to obtain Mg(BH4)2"; para [0051]: "In a glove box filled with Ar gas, MgB2 ... mixed with ... ScH2 ... 4)2"; see instant claim 19: "The method of claim 13, wherein the modifier comprises, at least one of hydrides ... "), wherein the hydrogenating step is performed at a temperature at or below about 300 degrees C and at a hydrogen pressure at or below about 700 bar (para [0051]: " ... 60-80 atm of hydrogen gas, and ball milling was carried out ... "; para [0030]: "The present invention is a method for ball milling magnesium boride under a normal temperature and high pressure hydrogen atmosphere to directly hydrogenate magnesium boride in the presence of a catalyst ... avoid the danger of high temperature and high pressure magnesium hydride method and complex high temperature and high pressure reactor design ... "; 60-80 atm is 60.795-81.06 bar, and while no specific temperature is given, "normal temperature" should be interpreted to be a value well below 300 degrees C).
Regarding claim 14, Zhejiang further discloses the method of claim 13, wherein the magnesium boride and the modifier are mechanically mixed, sonicated or thermally treated prior to hydrogenation (para [0051]: "In a glove box filled with Ar gas, MgB2 ... mixed with ... ScH2 ... filled into a stainless steel ball mill tank ... hydrogen gas was charged, and ball milling was carried out...").
Regarding claim 15, Zhejiang further discloses the method of claim 14, wherein the mechanical mixing is in an inert environment (para [0051]: "In a glove box filled with Ar gas, MgB2 ... mixed with ... ScH2 ... ").
Regarding claim 17, Zhejiang further discloses the method of claim 13, wherein the hydrogenation is performed at the temperature at or below about 200 degrees C (para [0030]: "The present invention is a method for ball milling magnesium boride 
Regarding claim 18, Zhejiang further discloses the method of claim 13, wherein the hydrogenation is performed at the hydrogen pressure at or below about 400 bar (para [0051]: "After the vacuum, 60-80 atm of hydrogen gas was charged, and ball milling was carried out on a planetary ball mill under a high-pressure hydrogen atmosphere ... "; 60-80 atm is 60.795-81.06 bar).
Regarding claim 19, Zhejiang further discloses the method of claim 13, wherein the modifier comprises, at least one of hydrides (abstract: " ... magnesium boride ... is hydrogenated using a transition metal, a transitional metal halide ... to obtain Mg(BH4)2"; para [0051]: "In a glove box filled with Ar gas, MgB2 ... mixed with ... ScH2 ... filled into a stainless steel ball mill tank ... ").
Regarding claim 20, Zhejiang further discloses the method of claim 13, wherein the modifier comprises less than about 60 weight percent of the reaction mixture (para [0051]: "In a glove box filled with Ar gas, MgB2 is divided mixed with 3 wt.%, 5 wt.%, 7 wt.%, 9 wt.%, 11 wt.% of ... ScH2 ... ").

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnebro et al. US 8147788.
Regarding claim 6, Ronne bro discloses of the method of claim 1 as discussed above, and further discloses that the hydrogen storage material produced by the method, magnesium borohydride, reversibly stores of hydrogen (col 3 line 67 to col 4 lines 1-3: "We are here preparing Mg(BH4)2 from its decomposition product in order to show feasibility for application as a reversible storage material with a capacity of 14 wt. percent hydrogen"). 
However, Ronnebro does not disclose of a method for reversible storage of hydrogen based on magnesium boride which has been modified by the method of claim 1 at the cycling pressure or charging/discharging temperature is.
At the time of filing it would have been obvious to one of ordinary skill in the art through routine experimentation to adjust the parameters of the method of Ronnebro, such as the temperature or pressure of the modification or the amount of the modifier present, in order to form a hydrogen storage material which has a cycling hydrogen charging pressure less than or equal to 400 aim and hydrogen charging/discharging temperature less than or equal to 300 degrees C, in order to form a method of storing hydrogen that is appropriate for the use (e.g. to power vehicles, cells, etc.).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhejiang University CN 102730639 (original attached with translation).
Regarding claim 16, Zhejiang discloses of the method of claim 13, as discussed above, however, Zhejiang does not disclose that the method further comprises evaporating any excess liquid from the reaction mixture, if necessary. 
At the time of filing it would have been obvious to one of ordinary skill in the art through routine experimentation to further include a step of evaporating any remaining liquid from the hydrogenation step, in order to ensure that the final hydrogen storage material product does not comprise any of the reactants.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnebro et al. US 8147788, in view of Schulz et al. US 2002/0141939.
Regarding claim 3, Ronnebro does not disclose that the magnesium boride is milled with an arene. 
Schulz discloses of forming a hydrogen storage material (para [0001]: ''The present invention relates to a method for rapidly carrying out a hydrogenation of a hydrogen storage material") comprising milling magnesium powder with an arena, anthracene (para [0079]: "A mixture containing 0,900 g of Mg and 0,100 g of anthracene was ground for 1 hour at 300°C ... under a pressure of hydrogen of 4 bars ... 40 percent of the material has been transformed into magnesium hydride"). Schulz discloses that anthracene is a known hydrogen modifier which functions to protect the magnesium powder during the hydrogenation reaction (para [0021]: " ...'hydrogenation activator' 14H10) ...''). 
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Ronnebro and Schulz in order to form an improved method of modifying the magnesium boride, where the anthracene better protects the resulting magnesium borohydride hydrogen storage material.

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronnebro et al. US 8147788, in view of Zhejiang University CN 102730639.
Regarding claim 4, Ronnebro does not disclose that the material being milled with the magnesium boride comprises magnesium hydride. 
Zhejiang discloses of a method of modifying magnesium boride before hydrogenating it to magnesium borohydride from magnesium boride (abstract: "The invention discloses a solid phase synthesis method of a Mg(BH4)2 hydrogen storage material, which uses ... magnesium boride .. .") comprising milling magnesium boride in the presence of magnesium hydride (abstract: "The 2-MgH2 mixture (the atomic ratio of MgB2 to MgH2 is 1 :1) and 1wt% ScH2-2 wt.% ... is mixed and filled into a stainless steel ball mill tank ... filled with 70-80atm. Hydrogen was ball-milled on a planetary ball mill. .. "). 
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ronnebro and Zhejiang, in order to form the hydrogen storage material magnesium borohydride, which can be formed by milling magnesium boride and magnesium hydride, as disclosed by Zhejiang as discussed above.
Regarding claim 5, Zhejiang further discloses the method, wherein the metal is magnesium (abstract: "The invention discloses a solid phase synthesis method of a Mg(BH4)2 hydrogen storage material, which uses ... magnesium boride and magnesium hydride as starting material and is hydrogenated using a transition metal...").

Claims 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindler et al. US 2008/0075987, in view of Ronnebro et al. US 8147788.
Regarding claim 8, Kindler discloses of a method of powering a vehicle apparatus (para [0054]: "A system for storing and generating hydrogen and for 4)2), comprising the step of hydrogenating a quantity of magnesium boride (MgB2) ... "; col 4 lines 4-6: "In an initial embodiment of the invention, the synthesis of magnesium borohydride comprised mixing powders of a simple alkaline earth boride (e.g. MgB2) ... "), the method comprising milling magnesium boride in the presence of substoichiometric amounts of at least one of an ether, arene, graphene, metal hydride, and metal in an inert atmosphere (col 4 lines 4-9: "In an initial embodiment of the invention, the synthesis of magnesium borohydride comprised mixing powders of a simple alkaline earth boride (e.g. 2) with a small amount of a metal chloride compound (typically TiCI3, NiCl2, or a mixture thereof) which is then ball milled under an inert atmosphere ... "; claim 3: "The method according to claim 1 ... the metal chloride compound is selected from the list consisting of TiCI3, NiCl2, a mixture of TiCl3 and Pd, and a mixture of TiCl3 and NiCl2"; claim 4: ''The method according to claim 3, wherein the metal chloride catalyst comprises about 2 to about 8 weight percent of the weight of the MgB2"), wherein the hydrogen storage material maintains a hydrogen cycling capacity of greater than or equal to 4.0 wt.% (col 3 line 67 to col 4 lines 1-3: "We are here preparing Mg(BH4)2 from its decomposition product in order to show feasibility for application as a reversible storage material with a capacity of 14 wt. percent hydrogen"). Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Kindler and Ronnebro and form a method of powering a vehicle apparatus using magnesium borohydride hydrogen storage material, as disclosed by Kindler, wherein the magnesium borohydride hydrogen storage material is made from a modified magnesium boride milled with a modifier such that it has a hydrogen cycling capacity of greater than or equal to 4.0 wt.%, as disclosed by Ronnebro, in order to form an improved method of powering a vehicle where the hydrogen storage material has an optimal, increased hydrogen cycling capacity.
Regarding claim 9, Ronnebro further discloses of the method, wherein the hydrogen cycling capacity is greater than or equal to 7 wt.% (col 3 line 67 to col 4 lines 1-3: "We are here preparing Mg(BH4)2 from its decomposition product in 
Regarding claim 10, Ronnebro further discloses of the method, wherein the inert atmosphere comprises argon (col 3 lines 3-6: ''The method is further accomplished by optionally subjecting the reagent materials to a milling means in a dry, inert atmosphere such as argon in order to reduce the materials to a powdered form").
Regarding claim 11, Ronnebro further discloses of the method, wherein the mechanical mixing is ball milling (col 4 lines 4-9: "In an initial embodiment of the invention, the synthesis of magnesium borohydride comprised mixing powders of a simple alkaline earth boride (e.g. MgB2) with a small amount of a metal chloride compound (typically TiCl3, NiCl2, or a mixture thereof) which is then ball milled under an inert atmosphere ... ").

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kindler et al. US 2008/0075987, in view of Ronnebro et al. US 8147788, as applied to claims 8-11 above and further in view of Schulz et al. US 2002/0141939.
Regarding claim 12, Kindler and Ronnebro do not disclose that the magnesium boride is milled with an arene, either anthracene or phenanthrene. 
Schulz discloses of forming a hydrogen storage material (para [0001]: "The present invention relates to a method for rapidly carrying out a hydrogenation of a hydrogen storage material") comprising milling magnesium 14H10) ... "). 
At the time of filing it would have been obvious to one of ordinary skill in the art to combine the teachings of Kindler and Ronnebro in view Schulz wherein the material milled together with the magnesium boride is anthracene, as disclosed by Schulz, in order to form an improved method of modifying the magnesium boride, where the anthracene better protects the resulting magnesium borohydride hydrogen storage material.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736                                                                                                                                                                                             
/ANTHONY J ZIMMER/           Primary Examiner, Art Unit 1736